DETAILED ACTION
	Claims 1-11 are pending.  Of these, claims 6 and 11 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-5 and 7-10 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10, with traverse, is acknowledged.  The basis of the traversal is that Unity of Invention does exist because there is a technical relationship between the groups that defines a contribution over the art, and that there is no burden to search all claims as required by MPEP 803.
	In response, under MPEP 803 consideration of whether restriction is proper relates to not only the search burden but also the examination burden of the claims.  Additionally, the rules for restriction practice for 371 applications differs from the rules for 111 restriction practice and relies instead on a Unity of Invention analysis.  While Applicant generically argues for the existence of a shared technical relationship that defines over the prior art, Applicant has not provided any specific reasons as to why a special technical feature exists.  The 102 rejection, infra, establishes a prima facie case that the specific limitations of the claims are not novel over the cited art.  Therefore, by definition there is no special technical feature linking the groups of claims that defines an inventive contribution over the art.
	Applicant’s election of hydrophobic group formula (2) and a structural unit (B) of formula 95), and wherein the polymer does not have a hydrophobic group formula 4) at a terminal end, as the elected species of protein adsorption agent, with traverse, is acknowledged.  The basis of the traversal is that no adequate reasons for supporting a conclusion of patentable distinction between the species has been given.
	In response, the various hydrophobic groups 2, 3, 4, 5, and 6 do not comprise a common core structural feature, e.g., formula 2 is an aliphatic ether, formula 3 is a substituted phenyl, and formula 4 comprises a nitrile.  These widely differing groups require separate search strategies and art applicable to one hydrophobic group may not be applicable to the other hydrophobic groups.  
The restriction and election of species requirements are still considered proper and are made FINAL. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 and 2/9/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite an “aqueous solvent,” and claim 8 further recites that the aqueous solvent is selected from the group consisting of water, an alcohol, and a ketone.  The metes and bounds of the claim are unclear because alcohols and ketones are organic solvents such that the ordinary and customary definition of “aqueous solvent” would not encompass alcohols and ketones.  Although Applicants are allowed to be their own lexicographers, Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would normally possess.  MPEP 2111 IV.  Here, although the specification does state that the aqueous solvent may be water, an alcohol, or a ketone (paragraph 66), the specification nowhere provides a formal definition that limits “aqueous solvent” to a solvent that is water, an alcohol, or a ketone.  Therefore, in light of the fact that certain organic solvents such as alcohols and ketones are within the scope of “aqueous solvent,” it is unclear which, if any, other organic solvents are also considered “aqueous solvents” within the scope of claims 1 and 8 such that the metes and bounds of the claim are unclear.  Clarification is required. Since the remaining claims fail to clarify the point of confusion, they are also rejected.   
 Claim 7 recites the “parts by mass” of the polymer and of the aqueous solvent, but fails to specify what the parts by mass is with respect to, i.e., is it parts by mass of the total protein adsorption preventing agent composition?  Clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP2016050266A (of record in IDS) and as evidenced by the English translation thereof.
As to claims 1-5 and 7-10, JP2016050266A discloses an anti-thrombotic biocompatible copolymer coating agent comprising a hydrophobic group (1) wherein R1 is a methyl or ethyl group that corresponds to formula (1) of structural unit (a) of present claim 1, and an additional hydrophobic group (2) wherein R2 is cycloaliphatic hydrocarbon having 5-15 carbon atoms (claim 5) that corresponds to structural unit (b) having formula (5) of claim 3, and which comprises the hydrophobic group (2) of claim 2 as required by claim 3 (see paragraph 16 of the English translation and claim 1 of the original document).  The reference further discloses a coating formed from the copolymer (a “film” of claim 9) and further comprising a solvent that may comprise an alcohol or ketone (an “aqueous solvent” of claims 1 and 8 as stated at paragraph 66 of the present specification as published)(claims 7-8 of JP2016050266A).  The anti-thrombotic biocompatible copolymer coating agent is a “protein adsorption preventing agent” of the claims because it comprises the same chemical structure recited by the claims, and a compound cannot be separated from its properties.  Additionally, the skilled artisan would recognize that an antithrombotic material functions by preventing thromboses that result from protein adsorption, and therefore would recognize that the anti-thrombotic polymer of JP2016050266A is a protein adsorption preventing agent.
Regarding claim 4, the ratio of the moiety corresponding to structural unit (A) and the moiety corresponding to structural unit (B) is 90/10 to 10/90, which overlaps the recited ratio range (see claim 2 of JP2016050266A).  
Regarding claim 7, the copolymer is present in the amount of 0.05-10 parts by mass and the solvent in the amount of 90-99.5 parts by mass, which overlaps the recited ranges (claim 9 of JP2016050266A).  
As to claim 10, JP2016050266A discloses medical instruments (“medical tool”) having a coating of the polymer (paragraphs 1-2 and 13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619    
                                                                                                                                                                                                    /Patricia Duffy/Primary Examiner, Art Unit 1645